              Case: 2:21-mj-00309-KAJ                           *SEALED* Doc #: 2 Filed: 04/30/21 Page: 1 of 2 PAGEID #: 58

 AO 93C (08118) Warrant by Telephone or Other Reliable Electronic Means                        o    Original              o Duplicate                Original


                                                             UNITED STATES DISTRICT COURT
                                                                                  for the
                                                                        Southern District of Ohio

                    In the Matter of the Search of                                  )
               (Briefly describe the property to be searched                        )
                or identify the person by name and address)                         )       caseNo.&~~.                               ~
        2939 FAIR AVENUE,                    COLUMBUS,          OHIO 43209          )
                                                                                    )                                  (_J
                                                                                    )

                  WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
 To:       Any authorized law enforcement officer

          An application by a federal law enforcement officer or an attorney for the government requests the search and seizure
 of the following person or property located in the          Southern            District of                  Ohio
 (identify the person or describe the property to be searched and give its loeatlon):
                                                                                                                                          --~~-----------
   See Attachment        A




         I find that the affidavit( s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
  See Attachment         B




          YOU ARE COMMANDED to execute this warrant on or before                                    (not to exceed 14 days)
       rI in the daytime
                    6:00 a.m. to 10:00 p.m. LJat any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

         The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                  _                                           _
                                                                                                           (United States Magistrate Judge)

     LJ Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     LJ for        days (not to exceed 30) LJ until, the facts justifYing, the later specific date of

                                       April 30, 2021             2:55 PM                                                   ...
                                                                                                                            • ,to •
                                                                                                                                      .   ~
                                                                                                                                              ~~.-
Date and time issued:


City and state;     Colum_b=-u:_:s,-,-,
                                   ..c:0...:_h:.:_:io:..__                   _
             Case: 2:21-mj-00309-KAJ                   *SEALED* Doc #: 2 Filed: 04/30/21 Page: 2 of 2 PAGEID #: 59

 AO 93C (08/18) Warrant by Telephone or Other Reliable Electronic Mc8II.!I (Page 2)


                                                                                  Return
 Case No.:                                  Date and time warrant executed:                 Copy of warrant and inventory left with:
   'S'S8:l52(o                               ~ •..SO ..."l \      : ~:       SO       lV\
                                                                                             U \I~u IA SAV-l-O
 Inventory made in the presence of:
           R.. if L-/f f}M.:> QVIV( fL, A-('Ut;()
 Inventory of the property taken and name(s) of any person(s) seized:




                                                                            Certification


         I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.




                                                                                                 EYecu{i1Jg officer's   signature
